  Case 3:20-cv-03097-B Document 33 Filed 11/02/20             Page 1 of 2 PageID 1459



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 DIERDRE LEANE and IPNAV, LLC,                §
                                              §
         Plaintiffs                           §
                                              §
 v.                                           §
                                              §         Civil Action No. 3:20-cv-3097-B
 UNIFIEDONLINE, INC. and                      §
 CHANBOND, LLC,                               §
                                              §
         Defendants.                          §

                             DEFENDANTS’ WITNESS LIST

       Defendants Unifiedonline, Inc. and ChanBond, LLC (“Defendants”) hereby identify the

witnesses they expect to call or may call live against Plaintiffs Dierdre Leane and IPNAV, LLC

(“Plaintiffs”) as follows:


                                                                     Designation
          Witness             Organization/Address         Will Call May Call May Call
                                                            Live        Live     By Depo
 1. Diedre Leane                                              X
 2. William “Billy”                                           X
    Carter



Date: November 2, 2020                     Respectfully submitted,


                                           /s/ Linda R. Stahl
                                           E. Leon Carter
                                           Texas Bar No. 03914300
                                           lcarter@carterarnett.com
                                           Courtney Barksdale Perez
                                           Texas Bar No. 24061135
                                           cperez@carterarnett.com
                                           Linda R. Stahl
                                           Texas Bar No. 00798525
                                           lstahl@carterarnett.com


DEFENDANTS’ WITNESS LIST                                                                Page 1
  Case 3:20-cv-03097-B Document 33 Filed 11/02/20                Page 2 of 2 PageID 1460



                                            Scott W. Breedlove
                                            Texas Bar No. 00790361
                                            sbreedlove@carterarnett.com
                                            Nathan Cox (admission pending)
                                            Texas Bar No. 24105751
                                            ncox@carterarnett.com

                                            CARTER ARNETT PLLC
                                            8150 N. Central Expressway, Suite 500
                                            Dallas, Texas 75206
                                            Telephone: (214) 550-8188
                                            Facsimile: (214) 550-8185

                                            ATTORNEYS FOR DEFENDANTS
                                            UNIFIEDONLINE, INC. and CHANBOND, LLC




                                CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing document has been filed
with the Clerk of Court using the Northern District of Texas CM/ECF System for filing and
service on all counsel of record, in accordance with FED. R. CIV. P. 5(b)(2)(E), on November 2,
2020, as well as service by electronic mail.

              BY E-SERVICE AND/OR ELECTRONIC MAIL


                                            /s/ Linda R. Stahl
                                            Linda R. Stahl




DEFENDANTS’ WITNESS LIST                                                                   Page 2
